Dismissed and Memorandum Opinion filed November 13, 2014.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00728-CV

                          ALI KAFI FORD, Appellant
                                        V.
                   EDGAR A. HULIPAS, ET AL, Appellees

                    On Appeal from the 412th District Court
                           Brazoria County, Texas
                        Trial Court Cause No. 78218I

                 MEMORANDUM                      OPINION


      Appellant Ali Kafi Ford, an inmate incarcerated in the Texas Department of
Criminal Justice, challenges the trial court’s dismissal of his civil action against
appellees, Edgar A. Hulipas, et. al. Because we conclude that appellant failed to
comply with the requirements of Chapter 14 of the Texas Civil Practice and
Remedies Code on appeal, we dismiss his appeal.

      On August 6, 2014, the trial court dismissed appellant’s case as frivolous
pursuant to section 14.005 of the Texas Civil Practice and Remedies Code.
Appellant filed a timely notice of appeal on September 4, 2014. On September 22,
2014, appellant filed an affidavit in support of his request to proceed as indigent in
this court. Appellant’s affidavit fails to comply with section 14.004(a) of the Texas
Civil Practice and Remedies Code, which states:

      An inmate who files an affidavit or unsworn declaration of inability to
      pay costs shall file a separate affidavit or declaration (1) identifying
      each suit, other than a suit under the Family Code, previously brought
      by the person and in which the person was not represented by an
      attorney, without regard to whether the person was an inmate at the
      time the suit was brought; and (2) describing each suit that was
      previously brought by (A) stating the operative facts for which relief
      was sought; (B) listing the case name, cause number, and the court in
      which the suit was brought; (C) identifying each party named in the
      suit; and (D) stating the result of the suit, including whether the suit
      was dismissed as frivolous or malicious under Section 13.001 or
      Section 14.003 or otherwise.

Tex. Civ. Prac. & Rem. Code Ann. § 14.004 (West Supp. 2013).

      Chapter 14 of the Texas Civil Practice and Remedies Code governs inmate
litigation when the inmate claims inability to pay costs. In its 2011 session, the
Texas Legislature amended Chapter 14; the amendments to Chapter 14 became
effective January 1, 2012. As amended, Chapter 14 now applies to “an action,
including an appeal or original proceeding, brought by an inmate in a district,
county, justice of the peace, or small claims court or an appellate court, including
the supreme court or the court of criminal appeals, in which an affidavit or
unsworn declaration of inability to pay costs is filed by the inmate.” Tex. Civ.
Prac. & Rem. Code Ann. § 14.002(a) (West Supp. 2013). “This means that the
requirements of Chapter 14 apply when inmates file an appeal or an original
proceeding in the appellate court the same as when they file actions in the district,

                                          2
county, and justice courts.” Douglas v. Moffett, 418 S.W.3d 336, 339 (Tex. App.—
Houston [14th Dist.] 2013, no pet.).

      When an inmate litigant files an affidavit or unsworn declaration of inability
to pay costs, Chapter 14 requires the inmate to file an additional affidavit or
declaration setting forth specific details on all previous actions filed pro se, other
than a suit brought under the Texas Family Code. Tex. Civ. Prac. & Rem. Code
Ann. § 14.004(a); Moffett, 418 S.W.3d at 339. Because the inmate’s list of
previous filings may change between the time the suit and appeal are brought, we
have concluded, as other courts of appeals have, that the decisions interpreting
these requirements of Chapter 14 at the trial court stage generally apply to appeals
and original proceedings brought in an appellate court on or after January 1, 2012.
Moffett, 418 S.W.3d at 340; see also Tex. Civ. Prac. & Rem. Code Ann. §
14.002(a).

      Appellant filed his notice of appeal and an affidavit of indigence. But
appellant did not file on appeal the required additional affidavit or unsworn
declaration of previous filings. Tex. Civ. Prac. & Rem. Code Ann. §§ 14.002(a),
14.004(a).

      On October 2, 2014, notification was transmitted to the parties of this court’s
intention to dismiss the appeal for want of jurisdiction unless appellant filed a
response demonstrating grounds for continuing the appeal on or before October 14,
2014. See Tex. R. App. P. 42.3(a). Appellant filed a response on November 3,
2014, but his response does not contain a declaration setting forth specific details
on all previous actions filed pro se; therefore, it fails to demonstrate that this court
has jurisdiction over the appeal.

      Because the requirements of Chapter 14 of the Texas Civil Practice and
Remedies Code now apply to inmate proceedings in appellate courts, and appellant
                                           3
did not comply with those requirements on appeal, we dismiss his appeal. See
Moffett, 418 S.W.3d at 341.



                                           PER CURIAM



Panel consists of Justices McCally, Brown, and Wise.




                                       4